Title: To Thomas Jefferson from Lister Asquith, 17 October 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 17 Oct. 1785. He has heard nothing from Floch himself but learns he can do nothing until he receives the prisoners’ papers, which were sent to him and the judge of the Court of Admiralty several weeks before. Asquith also learned from Father John Mehegan that the case will be settled at Paris by Vergennes and Calonne; the prisoners would surely have lost it at Brest “as the Very Lawyers Mr. Picrel had employed were pensioners to the Farmers.” The “Captain General” told the priest “it was our own Fault that we were confined here and if we had given him half the Money that we had  gave to others he would have wrote to the Farmers in our favor that we were in great Distress when we came in and not fit to stand the sea any longer … and he believed we did not intend to Smuggle any thing, but as we had employed others and not him he had sent us to Prison and seized every thing to secure himself.” They are grateful to TJ for arranging for the transfer of the case from Brest to Paris.
